Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/08/2022 has been entered.  Claims 11 and 13-15 have been amended.  No claims have been added or cancelled.  Claims 11 and 13-15 are still pending in this application, with claims 11 and 13-15 being independent. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 02/08/2022, with respect to the rejection(s) of claim(s) 11-15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as follows:
Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (US 2021/0185754) in view of Shi et al. (US 2020/0322035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (US 2021/0185754; hereinafter Da Silva) in view of Shi et al. (US 2020/0322035; hereinafter Shi).

Regarding claim 11, Da Silva shows a terminal (Figures 1-2 shows a wireless device) comprising: 
a transmitter (Par. 0134; noted wireless device includes a transceiver.) that, when detecting a beam failure in a first serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device detects beam failure on a selected beam associated to one cell of the configured set of cells wherein the configured set of cells includes a primary cell and a set of neighbor cells.  Further noted that Par. 0050 states that a neighbor cell in the set of neighbor cells is also considered as a serving cell that is a secondary cell.) transmits a beam failure recovery request in a second serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device performs a beam recovery process and sends a message (i.e. beam failure recovery request) associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells.) based on a configuration by higher layer signaling (Par. 0082, 0142; noted beam recovery signal configurations provided by the radio network node to the wireless device are part of RACH configuration.); and 
a receiver (Par. 0134; noted wireless device includes a transceiver.) that receives a response to the beam failure recovery request in the second serving cell (Par. 0103, 0109-0111+; noted radio network node transmits a beam recovery request response to the wireless device in the primary cell related to the beam the UE has selected during beam recovery.),
 wherein the second serving cell is a primary cell that transmits the beam failure recovery request and receives the response (Figures 2 and 4; Par. 0048-0050, 0056-0057, 0109-0111+; noted using the PCell to transmit the beam failure recovery request and to receive the beam failure recovery response.).  
Da Silva shows all of the elements including the first serving cell is a secondary cell (Par. 0050; noted neighbor cell also serves as serving cell).  Da Silva does not specifically show that the secondary cell that detects the beam failure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows the secondary cell detects the beam failure (Par. 0106; noted when a beam failure is detected by the wireless device, the SpCell/primary cell also detects the beam failure when the wireless device transmits the failure notification to the network through the SpCell.).
In view of the above, having the system of Da Silva, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Da Silva as taught by Shi, in order to provide motivation for the communication device to search ways to recover from beam failure in order to maintain connectivity to the network (Par. 0041, 0043 of Shi).
Regarding claim 13, Da Silva shows a radio communication method (Figures 2 and 4 shows a method performed in part by a wireless device.) for a terminal, comprising: 
when a beam failure is detected in a first serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device detects beam failure on a selected beam associated to one cell of the configured set of cells wherein the configured set of cells includes a primary cell and a set of neighbor cells.  Further noted that Par. 0050 states that a neighbor cell in the set of neighbor cells is also considered as a serving cell that is a secondary cell.), transmitting a beam failure recovery request in a second serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device performs a beam recovery process and sends a message (i.e. beam failure recovery request) associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells.) based on a configuration by higher layer signaling (Par. 0082, 0142; noted beam recovery signal configurations provided by the radio network node to the wireless device are part of RACH configuration.); and
receiving a response to the beam failure recovery request in the second serving cell (Par. 0103, 0109-0111+; noted radio network node transmits a beam recovery request response to the wireless device in the primary cell related to the beam the UE has selected during beam recovery.),
wherein the second serving cell is a primary cell that transmits the beam failure recovery request and receives the response (Figures 2 and 4; Par. 0048-0050, 0056-0057, 0109-0111+; noted using the PCell to transmit the beam failure recovery request and to receive the beam failure recovery response.).  
Da Silva shows all of the elements including the first serving cell is a secondary cell (Par. 0050; noted neighbor cell also serves as serving cell).  Da Silva does not specifically show that the secondary cell that detects the beam failure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows the secondary cell detects the beam failure (Par. 0106; noted when a beam failure is detected by the wireless device, the SpCell/primary cell also detects the beam failure when the wireless device transmits the failure notification to the network through the SpCell.).
In view of the above, having the system of Da Silva, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Da Silva as taught by Shi, in order to provide motivation for the communication device to search ways to recover from beam failure in order to maintain connectivity to the network (Par. 0041, 0043 of Shi).  
Regarding claim 14, Da Silva shows a base station (Figures 1-2 shows a radio network node.) comprising: 
a receiver (Par. 0127; noted radio network node includes a transceiver.) that, when a terminal detects a beam failure in a first serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device detects beam failure on a selected beam associated to one cell of the configured set of cells wherein the configured set of cells includes a primary cell and a set of neighbor cells.  Further noted that Par. 0050 states that a neighbor cell in the set of neighbor cells is also considered as a serving cell that is a secondary cell.), receives a beam failure recovery request transmitted from the terminal in a second serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device performs a beam recovery process and sends a message (i.e. beam failure recovery request) associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells.  The message is received by the radio network node.) based on a configuration by higher layer signaling (Par. 0082, 0142; noted beam recovery signal configurations provided by the radio network node to the wireless device are part of RACH configuration.); and 
a transmitter (Par. 0127; noted radio network node includes a transceiver.) that transmits a response to the beam failure recovery request in the second serving cell (Par. 0103, 0109-0111+; noted radio network node transmits a beam recovery request response to the wireless device in the primary cell related to the beam the UE has selected during beam recovery.),
wherein the second serving cell is a primary cell that transmits the beam failure recovery request and receives the response (Figures 2 and 4; Par. 0048-0050, 0056-0057, 0109-0111+; noted using the PCell to transmit the beam failure recovery request and to receive the beam failure recovery response.).  
Da Silva shows all of the elements including the first serving cell is a secondary cell (Par. 0050; noted neighbor cell also serves as serving cell).  Da Silva does not specifically show that the secondary cell that detects the beam failure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows the secondary cell detects the beam failure (Par. 0106; noted when a beam failure is detected by the wireless device, the SpCell/primary cell also detects the beam failure when the wireless device transmits the failure notification to the network through the SpCell.).
In view of the above, having the system of Da Silva, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Da Silva as taught by Shi, in order to provide motivation for the communication device to search ways to recover from beam failure in order to maintain connectivity to the network (Par. 0041, 0043 of Shi).  
Regarding claim 15, Da Silva shows a system comprising a base station and a terminal (Figures 1-2 shows a wireless communications system including a radio network node and a wireless device.), wherein: 
the base station comprises: a first receiver (Par. 0127; noted radio network node includes a transceiver.) that, when the terminal detects a beam failure in a first serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device detects beam failure on a selected beam associated to one cell of the configured set of cells wherein the configured set of cells includes a primary cell and a set of neighbor cells.  Further noted that Par. 0050 states that a neighbor cell in the set of neighbor cells is also considered as a serving cell that is a secondary cell.), receives a beam failure recovery request transmitted from the terminal in a second serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device performs a beam recovery process and sends a message (i.e. beam failure recovery request) associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells.  The message is received by the radio network node.) based on a configuration by higher layer signaling (Par. 0082, 0142; noted beam recovery signal configurations provided by the radio network node to the wireless device are part of RACH configuration.); and 
a first transmitter (Par. 0127; noted radio network node includes a transceiver.) that transmits a response to the beam failure recovery request in the second serving cell (Par. 0134; noted wireless device includes a transceiver.) that receives a response to the beam failure recovery request in the second serving cell (Par. 0103, 0109-0111+; noted radio network node transmits a beam recovery request response to the wireless device in the primary cell related to the beam the UE has selected during beam recovery.), and 
the terminal comprises: a second transmitter (Par. 0134; noted wireless device includes a transceiver.)  that, when detecting the beam failure in the first serving sell, transmits the beam failure recovery request in the second serving cell (Figures 2 and 4; Par. 0048-0050, 0056-0057; noted wireless device performs a beam recovery process and sends a message (i.e. beam failure recovery request) associated with the selected beam using an uplink resource configuration that belongs to the primary cell or any of the configured set of cells.) based on the configuration (Par. 0082, 0142; noted beam recovery signal configurations provided by the radio network node to the wireless device are part of RACH configuration.); and 
a second receiver (Par. 0134; noted wireless device includes a transceiver.) that receives the response in the second serving cell (Par. 0103, 0109-0111+; noted radio network node transmits a beam recovery request response to the wireless device in the primary cell related to the beam the UE has selected during beam recovery.),
wherein the second serving cell is a primary cell that transmits the beam failure recovery request and receives the response (Figures 2 and 4; Par. 0048-0050, 0056-0057, 0109-0111+; noted using the PCell to transmit the beam failure recovery request and to receive the beam failure recovery response.).  
Da Silva shows all of the elements including the first serving cell is a secondary cell (Par. 0050; noted neighbor cell also serves as serving cell).  Da Silva does not specifically show that the secondary cell that detects the beam failure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Shi.  Specifically, Shi shows the secondary cell detects the beam failure (Par. 0106; noted when a beam failure is detected by the wireless device, the SpCell/primary cell also detects the beam failure when the wireless device transmits the failure notification to the network through the SpCell.).
In view of the above, having the system of Da Silva, then given the well-established teaching of Shi, it would have been obvious before the effective filing date of the claimed invention to modify the system of Da Silva as taught by Shi, in order to provide motivation for the communication device to search ways to recover from beam failure in order to maintain connectivity to the network (Par. 0041, 0043 of Shi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190037604 A1 - relates generally to wireless communication, and more specifically to random access channel (RACH) procedures with multiple carriers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413